internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi plr-115270-00 date date number release date index number legend x y d dear this responds to your letter dated date and subsequent correspondence dated date date date and date submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code facts x is a publicly_traded_partnership that is an electing_1987_partnership under sec_7704 the interests in x are widely held and have been publicly traded on an established securities exchange since prior to date since its inception x has been engaged in the business of providing investment management and advisory services to individual and institutional clients on d x acquired the assets and business of y an s_corporation y provides investment management and advisory services similar to the services provided by x however y also provides a limited trade execution service to its investment clients that x does not y execute trades for its smaller investment management clients as part of its investment management and advisory service y also uses its trade execution function to market its research through a soft-dollar brokerage service y’s soft- dollar brokerage service is a service through which y provides investment plr-115270-00 management and advisory services to customers with the understanding that the customers will compensate y by using y’s trade execution service y charges its soft- dollar brokerage clients and some of its investment management clients a lump-sum fee for the investment management and trade execution services it provides x plans to integrate y’s investment management and advisory services into its own business but it will operate y’s trade execution service through a wholly-owned limited_liability_company which will be a disregarded_entity for federal_income_tax purposes the trade execution function is a new line_of_business for purposes of sec_7704 and x has agreed treat the gross_income from trade executions as being derived from a new line_of_business x represents that the gross_income attributable to the trade execution function is as follows the transaction based fees paid_by x’s investment management clients that pay separate fees for investment management and trade execution services the fair_market_value of the trade execution services rendered to investment management clients who pay x a single fee and the fair_market_value of the trade execution component of the soft-dollar brokerage services determined in accordance with the principles of sec_482 including trade execution transactions between independent unrelated parties x requests a ruling that its acquisition of y excluding y’s trade execution function will not constitute a new line_of_business law and analysis sec_7704 provides that except for partnerships with passive type income a publicly_traded_partnership ptp is treated as a corporation sec_7704 defines a ptp as a partnership if interests in the partnership are either traded on an established_securities_market or are readily_tradable on a secondary market sec_7704 provides that sec_7704 shall not apply to an electing_1987_partnership sec_7704 defines the term electing_1987_partnership as any ptp if a such partnership is an existing partnership as defined in section c of the revenue reconciliation act of b sec_7704 has not applied and without regard to sec_7704 would not have applied to such partnership for all prior taxable years beginning after date and before date and c such partnership elects the application of sec_7704 for its first taxable_year beginning on or after date sec_7704 also provides that a partnership which would otherwise be treated as an electing_1987_partnership will cease to be so treated and the election under sec_7704 shall cease to be in effect as of the 1st day after date on which there has been an addition of a substantial_new_line_of_business plr-115270-00 with respect to the partnership sec_1_7704-2 of the income_tax regulations defines the term existing partnership as any partnership if i the partnership was a publicly_traded_partnership within the meaning of sec_7704 on date and ii a registration_statement indicating that the partnership was to be a publicly_traded_partnership was filed with the securities_and_exchange_commission sec with respect to the partnership on or before date or iii with respect to the partnership an application was filed with a state regulatory commission on or before date seeking permission to restructure a portion of a corporation as a publicly_traded_partnership sec_1_7704-2 provides that a partnership will not qualify as an existing partnership after a new line_of_business is substantial sec_1_7704-2 provides that a new line_of_business is substantial as of the earlier of i the taxable_year in which the partnership derives more than percent of its gross_income from that line_of_business or ii the taxable_year in which the partnership directly uses in that line_of_business more than percent by value of its total assets sec_1_7704-2 provides that a new line_of_business is any business activity of the partnership not closely related to a pre-existing business of the partnership to the extent that the activity generates income other than qualifying_income within the meaning of sec_7704 and the regulations thereunder sec_1_7704-2 provides that a business activity is a pre-existing business of the partnership if i the partnership was actively engaged in the activity on or before date or ii the partnership is actively engaged in the business activity that was specifically described as a proposed business activity of the partnership in a registration_statement or amendment thereto filed on behalf of the partnership with the sec on or before date sec_1_7704-2 provides that all of the facts and circumstances determine whether a new business activity is closely related to a pre-existing business of the partnership the following factors among others help to establish that a new business activity is closely related to a pre-existing business of the partnership and therefore is not a new line_of_business i the activity provides products or services very similar to products or services provided by the pre-existing business ii the activity markets products and services to the same class of customers as that of the pre-existing business plr-115270-00 iii the activity is of a type that is normally conducted in the same business location as the pre-existing business iv the activity requires the use of similar operating_assets as those used in the pre-existing business v the activity’s economic success depends on the success of the pre-existing business vi the activity is of a type that would normally be treated as a unit with the pre- existing business in the business accounting_records vii if the activity and the pre-existing business are regulated or licensed they are regulated or licensed by the same or similar governmental authority viii the united_states bureau of the census assigns the activity the same four- digit industry standard identification code industry sic code as the pre-existing business interests in x have traded on an established_securities_market since prior to date if x is a partnership it was a publicly_traded_partnership within the meaning of sec_7704 on date x therefore qualifies as an existing partnership within the meaning of b analysis of the eight factors under sec_1_7704-2 of the regulations among others to determine whether a new line_of_business exists indicates that the business activity of y excluding its trade execution function involves a similar product serves a similar class of customers uses a similar_business location and uses similar operating_assets as the pre-existing activity of x further y’s activity is of a type that would normally be treated as a unit with x’s pre-existing business in the business accounting_records and y’s activity is regulated to a substantial extent by the same or similar governmental authority as x’s pre-existing business conclusion the above analysis indicates that the business activity of y excluding its trade execution function is closely related to the pre-existing business of x accordingly x’s acquisition of y excluding its trade execution function will not constitute a new line_of_business however y’s trade execution function is a new line_of_business and if it becomes substantial within the meaning of c x’s election under sec_7704 shall cease to be in effect the gross_income attributable to the trade execution function may be determined under the method described above in the facts plr-115270-00 except as specifically set forth above no opinion is expressed or implied as to the federal_income_tax consequences of the transactions described above under any other provision of the code specifically no opinion is expressed concerning whether x is a partnership for federal tax purposes this ruling is directed only to the taxpayer on whose behalf it was requested sec_6110 provides that it may not be used or cited as precedent under the power_of_attorney on file in this office a copy of this letter is being sent to x and to the second authorized representative listed on the power_of_attorney sincerely yours william p o’shea acting deputy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
